DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 11/18/2021, the examiner has carefully considered the amendments.  	 

Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 11/18/2021, with respect to claims 2-3, 5-7, 9 and 11-13 have been fully considered and are persuasive.  The rejection of 2-3, 5-7, 9, and 11-13 under 35 U.S.C. 103 as being unpatentable over Lui et al (8,796,350) has been withdrawn. Lui does not explicitly teach and/or fairly suggest applying a UV curable pressure sensitive acrylic adhesive that is obtained by reacting a mixture consisting of at least one acrylic monomer of formula (1) or mixtures thereof and (b) at least one monomer which comprises a pendent reactive functional group selected from cycloaliphatic epoxides, oxetanes, mono-substituted oxiranes or mixtures thereof.  Specifically Lui fails to explicitly exclude acrylic monomers having tertiary carbon atoms; thus a skilled artisan would have expected an improvement in adhesion from the pressure sensitive adhesive composition and curing by exposure with a UV-C curing dose of 0.2 to 20 mJ/cm^2  as found in the instant disclosure.  

Allowable Subject Matter

Claims 2-3, 5-7, 9 and 11-13 are allowed.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765